Citation Nr: 0510614	
Decision Date: 04/13/05    Archive Date: 04/21/05

DOCKET NO.  02-09 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a heart disorder.

2.  Entitlement to service connection for disability 
associated with blackout spells and seizures.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel




INTRODUCTION

The veteran had active service from May 1977 to February 
1989.

Initially, the Board of Veterans' Appeals (Board) notes that 
this matter was remanded in October 2003 for procedural 
considerations, and that the action requested in its remand 
has been accomplished to the extent possible.  The case is 
now ready for further appellate review.

The Board further notes that while the veteran's relevant 
current and past symptoms include periodic elevated blood 
pressure readings, the claims folder does not reflect that 
the veteran has filed a claim for service connection for 
hypertension, the regional office (RO) has not adjudicated 
such a claim, and the Board does not find that the current 
claim for service connection for a heart disorder includes 
such a claim.  Accordingly, the Board finds that entitlement 
to service connection for hypertension is not a subject for 
current appellate consideration, and that if the veteran 
wishes to pursue this matter, he should file a formal claim 
for this purpose with the RO.  


FINDINGS OF FACT

1.  A heart disorder is not related to active service.

2.  Disability associated with blackout spells and seizures 
is not related to service.


CONCLUSIONS OF LAW

1.  A heart disorder was not incurred in active service.  
38 U.S.C.A. §§ 1112, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2004).

2.  Disability associated with blackout spells and seizures 
was not incurred in active service.  38 U.S.C.A. §§ 1112, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

At the outset, the Board notes that this matter has now been 
sufficiently developed pursuant to the guidelines established 
by the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107 (West 2002) (VCAA).  In this 
regard, the veteran has been advised on numerous occasions 
that he needed to provide evidence of a current heart 
disorder and/or disability associated with blackout spells 
and seizures that were linked to service or a period of one 
year following service.  

First, prior to the October 2001 rating action that 
originally denied the claims, a January 2001 letter from the 
RO to the veteran advised the veteran of the evidence that 
was necessary to substantiate his claims, the evidence that 
the veteran was to provide, and the evidence that the 
Department of Veterans Affairs (VA) would obtain for the 
veteran.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The October 2001 rating decision and June 2002 statement of 
the case then advised the veteran that his claims were being 
denied because no objective findings had been associated with 
the claimed disabilities, and there was no evidence that any 
current disability had been incurred in or caused by active 
service.  

Thereafter, pursuant to the Board's remand of October 2003, 
the RO provided the veteran with another letter in January 
2004, which again advised the veteran of the evidence 
necessary to substantiate his claims, the evidence that had 
and would be obtained on his behalf, and the evidence that he 
still needed to provide.  Id.  

The October 2004 supplemental statement of the case continued 
to deny these claims on the basis that the objective medical 
evidence failed to show current heart disability or a 
disability associated with blackout spells and seizure.

Although the January 2004 VCAA notice letter came after the 
initial rating decision that denied the claims in October 
2001, and did not specifically request that the appellant 
provide any evidence in the appellant's possession that 
pertained to the claims as addressed in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), as demonstrated from the 
foregoing communications from the RO and the Board, the Board 
finds that appellant was otherwise fully notified of the need 
to give to VA any evidence pertaining to his claims.  All the 
VA requires is that the duty to notify under the VCAA is 
satisfied, and the claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

The veteran has also been provided with the applicable law 
and regulations, and there is no indication that there are 
any outstanding pertinent records or documents that have not 
already been obtained or that are not adequately addressed in 
documents contained within the claims folder.  While the RO 
did not obtain records from a private physician identified by 
the veteran, Dr. T., the record reflects a reasonable effort 
on the part of the RO to obtain such records.  

The veteran was also afforded with relevant VA medical 
examination in July 2001, and the claims file also reflects 
treatment records that further enable the Board to assess the 
existence and nature of the veteran's claimed disabilities.  
In addition, neither the veteran nor his representative has 
indicated any intention to provide additional evidence in 
support of the claims.

The Board further finds that since the claims are subject to 
denial on the basis of no current disability, there is no 
reasonable expectation that further development would assist 
in the substantiation of the claims.  

Thus, based on all of the foregoing, the Board finds that 
further notice and/or development of this matter is not 
required under the VCAA.  

Service connection may be granted for a disability arising 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2004).

To support a showing of chronic disability in service, there 
is required a combination of manifestations sufficient to 
identify the disorder, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2004).  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2004).

In addition, where a veteran served 90 days or more during a 
period of war, or during peacetime service after December 31, 
1946, and cardiovascular disease or diseases of the nervous 
system become manifest to a degree of 10 percent within one 
year from date of termination of such service, such diseases 
shall be presumed to have been incurred in service, even 
though there is no evidence of such diseases during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 C.F.R. §§ 3.307, 
3.309 (2004).

The veteran's pre-enlistment examination in April 1977 did 
not indicate any relevant complaints or diagnoses.

Service medical records reflect that in September 1977, the 
veteran's complaints included chest pain.  The assessment was 
that the veteran's symptom was probably related to strain 
from coughing, the examiner noting that the veteran had been 
recently treated for bronchitis.  

In March 1983, the veteran's complaints consisted of 
intermittent sinus problems and dizziness for the previous 
five years (the dizziness had reportedly been a problem for 
the previous year).  

In responses on a September 1983 dental questionnaire, the 
veteran indicated that he believed he had a history of heart 
trouble.

In March 1984, the veteran's complaints included congestion, 
dizziness and headaches, and the diagnosis was 
bronchitis/upper respiratory infection.  His blood pressure 
was 110/82.

In July 1986, the veteran reported a six month history of 
subjective dizziness and the assessment was dizziness and 
possible hypertension.  The veteran's blood pressure was 
116/96.  Blood pressure readings several days later were 
108/64, 114/76, 116/66, 112/82, 120/78, and 138/88.

In August 1987, the veteran's complaints included dyspnea and 
dizziness and blood pressure readings were 120/84 and 122/82.  
The assessment included possible inner ear etiology for 
dizziness.

In May 1988, the veteran's complaints were indicated to 
include episodes of lightheadedness associated with 
blackouts.  The impression was turbinate hypertrophy with a 
possible syncopal episode, and cardiological and neurological 
consultations were requested.

November 1988 cardiological consultation revealed that the 
veteran reported that his dizziness and blackout spells 
occurred on a daily basis.  The veteran's blood pressure was 
132/86, an electrocardiogram (EKG) was interpreted to reveal 
normal findings, and the impression was blackout spells and 
dizziness, etiology unknown, doubt cardiac, no evidence of 
organic heart disease.

November 1988 neurological consultation revealed the 
veteran's reported history of multiple episodes of 
lightheadedness and blackouts of several seconds to minutes 
duration.  The veteran's blood pressure readings were 126/90, 
124/88, and 118/84.  It was noted that the veteran's 
blackouts had existed for the previous seven years.  The 
veteran denied that they actually caused him to fall to the 
ground.  He also denied any history of seizures.  The 
impression was essentially normal examination with very 
subtle appendicular ataxia on the left and brief spells ruled 
out to be of cardiac etiology by normal EKG.  

A December 1988 service medical record reflects that the 
veteran did not report for a December 1988 
electroencephalogram (EEG).  It was further noted that this 
study and additional evaluation would be conducted 
approximately one week later.  

Service records from later in December 1988 indicate that EEG 
results were interpreted to reveal normal findings.  Cardiac 
evaluation was also considered normal.  Holter Monitor 
evaluation was interpreted to reveal premature ventricular 
contractions without symptoms.

A service medical record entry for February 1989 indicates 
that the veteran had a history of a syncopal episode for 
which he was evaluated with various consultations, computed 
tomography (CT) scan, EEG, and additional studies.  In 
responses on a February 1989 dental questionnaire, the 
veteran indicated that he believed he had a history of a 
heart condition.  

VA treatment records for the period of October 1999 to July 
2001 reflect that in early October 1999, chest X-rays were 
interpreted to reveal normal heart and vasculature.  An 
October 1999 electrocardiogram was interpreted to reveal 
normal findings.  Later in October 1999, the veteran was 
admitted to the hospital with a chief complaint of "blacking 
out."  These blackouts had reportedly been occurring over 
the previous 15 to 20 years and would be preceded by pain in 
the left chest that was described as sharp with the sensation 
that his heart was "fluttering," and with pain going to his 
left arm and occasionally to the left leg and right arm.  
Episodes were noted to have increased in frequency to as many 
as two a day.  The longest period without an episode was 
three days.  He fell on one occasion and was usually only 
unconscious for several seconds.  Physical examination 
revealed that blood pressure was 142/95.  Examination of the 
heart revealed regular rate and rhythm without murmur.  The 
veteran wore a Holter monitor during this admission over a 
period of 24 hours and review of the report revealed that 
episodes of dizziness did not correspond with any activity or 
irregularities going on in his heart.  The discharge 
diagnosis was presyncopal episode of unknown etiology, 
hematuria, and transient borderline hypertension.

VA outpatient records from March 2000 indicate that the 
veteran continued to get dizzy and in November 2000, the 
veteran complained of lightheadedness and dizziness.  He also 
noted that two years earlier, he passed out and was taken to 
M. Hospital where he was advised to go to a heart specialist.  
He also described chest discomfort and fluttering in the 
chest.  Blood pressure was 139/81.  The assessment was 
multiple chronic complaints.  

VA neurological examination in July 2001 revealed that the 
veteran reported the onset of problems with being 
"lightheaded" while stationed in Germany during service in 
1979.  He indicated that these episodes of feeling 
lightheaded and "nodding forward" occurred on a daily basis 
and were the events that he described as seizures or blackout 
spells.  During a previous hospital admission in October 
2000, the examiner noted that the veteran experienced an 
episode of dizziness, but it was found that this did not 
respond to any activity or irregularities on the Holter 
monitor.  An EKG at this time was noted to be normal as was 
an EKG and EEG during service in 1988.  General cardiac and 
neurological evaluation in 1988 was also noted to have been 
normal.  The examiner concluded that since the veteran 
specifically stated that his complaints of lightheadedness 
were associated with "fluttering in the chest," if his 
presyncopal event was associated with any given medical 
abnormality, it would more than likely be associated with 
cardiac.  However, he went on to note that no cardiac events 
have been found on the various examinations done by the 
military and civilian physicians.  The examiner also 
indicated that the veteran did not have a neurological 
problem and no further evaluation was suggested.  





II.  Analysis

The Board has reviewed the evidence of record and first notes 
that while there were complaints of chest pain, 
lightheadedness, dizziness, blackout spells, and elevated 
blood pressure readings both during and subsequent to 
service, there were no diagnoses of a heart disorder or 
disability associated with blackout spells and/or seizure 
either in or following service.  

The Board also notes that diagnostic studies consistently 
have found no objective evidence of heart disability, and 
that while the July 2001 VA examiner speculated that if the 
veteran's presyncopal event was associated with any given 
medical abnormality, it would more than likely be associated 
with cardiac, he went on to note that no cardiac events had 
been found on the various examinations done by the military 
and civilian physicians.  He also noted that there was no 
evidence of any current neurological disability.  

The Board further observes that although the veteran in good 
faith believes that current and continuing symptoms of chest 
discomfort, lightheadedness and dizziness are manifestations 
of a heart disorder and/or disability associated with 
blackout spells and seizures, he has not demonstrated any 
special education or training that enables him to diagnose a 
heart disorder or disorder associated with blackout spells 
and seizures or to express an opinion on medical causation 
with respect to such disorders.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

Under the basic statutory framework and the case law, it is 
also clear that a fundamental element for the establishment 
of service connection is competent evidence of current 
"disability."  Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  

In summary, in weighing the probative value of the veteran's 
statements and periodic elevated blood pressure readings on 
the one hand, and the lack of current findings or diagnoses 
of a heart disorder or disability associated with blackout 
spells and seizures together with the lack of evidence of 
such disorders at the time of service or within one year of 
active service, on the other, the Board finds the latter to 
be of far more probative value, and that the preponderance of 
the evidence is clearly against the claims.  


ORDER

The claim for service connection for a heart disorder is 
denied.

The claim for service connection for disability associated 
with blackout spells and seizures is denied.


	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


